DETAILED ACTION

Application Status
	Claims 1-17 are pending and have been examined in this application.
	This is the second communication on the merits. This action if final.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "the joint longitudinal axes are oriented orthogonal to each other" in claim 13.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive. The applicant has argued that there is no reason for modifying the link disclosed by Nakaruma to meet the limitations of the amended claim 1 because doing so would, “require a complete redesign of the link”. However, modifying Nakaruma would not require a complete redesign of the link as changing the cross section of the connecting member (7, Fig. 1) to be a perfect square would suffice . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described adequately in the specification is “the joint longitudinal axes are oriented orthogonal to each other”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 8196940 B2).
With respect to claim 1, Jeong discloses: a link (Fig. 2) for a link system for the attachment of a wheel carrier to a body of a vehicle, said link comprising: a main body including (i) a joint portion (30) having a joint bearing receptacle (30) for the articulated fastening to the body of the vehicle, (ii) a wheel carrier portion (22) with a wheel carrier joint receptacle (22) for the articulated fastening to the wheel carrier of the vehicle, and (iii) a connecting portion (40) between the wheel carrier portion and the joint portion, wherein, in the joint portion of the main body, a center of gravity line of the main body is oriented centrally with respect to a longitudinal axis of the main body, wherein a joint longitudinal axis passing through the wheel carrier joint receptacle is oriented non-parallel with respect to a joint longitudinal axis passing through the joint bearing receptacle. 
Since the center of gravity line and force action line are not illustrated, for examining purposes, the center of gravity line is approximated as a curved line following the profile of the connecting section through the geometric centers of the cross-sections, and the force action line is approximated as a straight line through the centers of the joint bearing receptacle and wheel carrier joint receptacle. 

With respect to claim 8, Jeong discloses, at least in the connecting portion (40), the center of gravity line (not illustrated) is curved and spaced apart from the force action line (not illustrated). 
With respect to claim 15, Jeong discloses: openings (41) formed in the main body (40) that are not oriented parallel to either of the joint longitudinal axes. 
With respect to claim 17, the link (10) disclosed by Jeong, as viewed in a cross-section taken along an axis that is orthogonal to the longitudinal axis (not illustrated) of the main body (40), a thickness of the connecting portion (40) is reduced in a central portion as compared with side portions of the connecting member. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakarma (JP 2000081006 A) in view of Drabon (US 6913273 B2).
With respect to claim 1, Nakamura discloses: A link (Fig. 1) for a link system for the attachment of a wheel carrier to a body of a vehicle, said link comprising: a main body including (i) a joint portion (5) having a joint bearing receptacle (4) for the articulated fastening to the body of the vehicle, (ii) a wheel carrier portion (6) with a wheel carrier joint receptacle (4) for the articulated fastening to the wheel carrier of the vehicle, and (iii) a connecting portion (1) between the wheel carrier portion and the joint portion, wherein, in the joint portion of the main body, a center of gravity line of the main body is oriented centrally with respect to a longitudinal axis of the main body. 
Nakaruma is silent in teaching: a joint longitudinal axis passing through the wheel carrier joint receptacle is oriented non-parallel with respect to a joint longitudinal axis passing through the joint bearing receptacle. 
Drabon discloses a similar link, wherein a joint longitudinal axis (12 on left end, Fig. 4) passing through the wheel carrier joint receptacle (3 on left end) is oriented non-parallel with respect to a joint longitudinal axis (12 on right end) passing through the joint bearing receptacle (3 on right end). 
Similar to Nakaruma, the link disclosed by Drabon comprises joint bearing receptacles (3) that are formed separately from a connecting portion (1b), wherein the link is formed by aligning the joint bearing receptacles with the connecting portion and then welding the joint bearing receptacles to the connecting portion. Drabon further discloses that different embodiments of the link may be formed using the same components and a similar manufacturing process by rotating one of the joint bearing receptacles by 90° before welding (see Figs. 2/4 and Col. 4, LL. 23-34).
Before the time of filing it would have been obvious to a person having ordinary skill in the art to modify Nakaruma in view of Drabon such that a new embodiment of the same link could be formed by 
With respect to claim 2, Nakaruma discloses: in the joint portion (5, Fig. 1), a depression (19) is at least partially surrounded by lateral elevations. 
With respect to claim 3, Nakaruma discloses: the connecting portion (10, Fig. 1) and/or the wheel carrier portion (6) are formed symmetrically or substantially symmetrically with respect to the longitudinal axis of the main body.
With respect to claim 4, Nakaruma discloses: the joint portion (5) is of bending-free or substantially bending-free form. Considering that an object of the link disclosed by Nakaruma is to resolve strength related deficiencies present in the prior art (see paragraph [0004]), it follows that the link in its entirety, including the joint portion is of substantially bending-free form to resolve the aforementioned deficiencies in the prior art. 
With respect to claims 6, Nakaruma discloses: in the connecting portion, the center of gravity line is vertically spaced from a force action line between the joint portion and the wheel carrier portion. The connecting portion (1) extends between ends (4 and 4) and includes the recessed portions (7, 7) of the joint portion (5) and wheel carrier portion (6) where the square pipe is welded to the respective joint and wheel carrier portions. The plate like surface of the bottom of the recessed portions (7, 7) biases the center of gravity of the connecting portions towards the bottom of the link (surface opposite side 10). In other words, the line of center of gravities through the connecting portion is not at a constant vertical height. Therefore, regardless of the direction and location of the line of force action, the line of center of gravities is spaced vertically from a force action line between the joint portion and the wheel carrier portions at least at one and possibly at all locations along the connecting member. 
With respect to claim 9, Nakaruma discloses: A link system (Fig. 1) for the attachment of the wheel carrier to the body of the vehicle, the link system comprising at least one of the links of claim 1.
transverse link. The examiner notes that claims 9-10 are only directed to a link system.  The recitation that the system is “for the attachment of the wheel carrier…” intended use and does not differentiate the claimed apparatus from the structure disclosed by Nakaruma (see MPEP 2112.01 I and 2114).   Further, as transverse is a relative term, the link disclosed by Nakaruma is considered a transverse link.
Claims 5 and 7 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Nakaruma or, in the alternative, under 35 U.S.C. 103 as obvious over Nakaruma in view of Fukumori (DE 102016207633 A1).
With respect to claim 5 and 7, Nakaruma discloses: in the joint portion, the center of gravity line is arranged either on or substantially on a force action line between the joint portion and the wheel carrier portion and that in the wheel carrier portion, the center of gravity line is arranged either on or substantially on the force action line. In consideration of the structure of the link disclosed by Nakaruma and the absence of evidence that suggests otherwise, it follows that the link disclosed by Nakaruma meets all of the limitations recited in claim 5. The link disclosed by Nakaruma is substantially symmetric about a longitudinal axis such that the center of gravity line is aligned parallel and in close proximity to a longitudinal axis extending through ends (4 and 4) of the link. When the link is subjected to either a compressive or tensile load, the force action line will be sufficiently similar to a line representing a longitudinal axis through ends (4 and 4). As a result, the center of gravity line will be arranged substantially on a force action line as claimed in claims 5 and 7. 
In the presence of evidence that suggests that the center of gravity lines of the link disclosed by Nakaruma is not substantially on a force action line as claimed in claims 5 and 7, it would have been obvious to a person having ordinary skill in the art to remedy this deficiency in view of Fukumori. Fukumori discloses a similar suspension link wherein the center of gravity line is located either on or substantially on a force action line in order to prevent the reduction of buckling strength (abstract). For at least the reasons disclosed by Fukumori, it would have been obvious to a person having ordinary skill . 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaruma in view of Drabon and in further view of Iwasaki (US 6113058 A).
With respect to claims 12 and 14, Nakaruma in view of Drabon teach all of the features as set forth above but is silent in teaching: the connecting portion is curve with respect to the longitudinal axis of the main body, depressions formed in opposing surfaces of the connecting portion, and that as viewed in a cross-section taken along an axis that is orthogonal to the longitudinal axis (LA) of the main body, a thickness of the connecting portion is reduced in a central portion as compared with side portions of the connecting portion.
Iwasaki discloses a similar link having a connecting portion (1, Fig. 4) that is curved with respect to the longitudinal axis (L, Fig. 5)  of the main body (curve illustrated near 7, Fig. 4), and comprising depressions (6) formed in opposing surface of the connecting portion.
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Nakaruma in view of Drabon in further view of Iwasaki to have a connecting portion that Is curved with respect to the longitudinal axis and comprising depressions formed in opposing surfaces of the connection portion to reduce the raw material used thereby reducing the weight of the link and the costs of raw material. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong.
With respect to claim 16, Jeong discloses all of the features as set forth above but is silent in teaching: one of the openings has a larger diameter than the joint bearing receptacle. However, in Gardner v. TEC Syst., Inc., the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 recites, “an acute angle extends between the joint longitudinal axis of the joint bearing receptacle and the longitudinal axis (LA) of the main body”. This limitation in combination with the limitations of the dependent claim was not found obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616